DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “a defined downward load” in line 6.  This limitation is indefinite because it is unclear as to what is intended to be claimed.  Specifically, it is unclear as to how this load is ‘defined’ in such a way that someone attempting to re-create the invention could knowingly, and accurately do so.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 12, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticiapted by Thorne (US 2013/0062126).
Regarding claims 1, 2 and 20, Thorne discloses a penetration testing apparatus for testing the bearing strength of ground without the need for much manual operation (figures 1-6, abstract), including following components operatively connected together, comprising a frame support (items 10 and 5) which supports an actuating apparatus (item 10C), power supply apparatus (items 12 and 10A), movable carriage assembly (item 9), ground penetrating member (attached to item 16), carriage drive mechanism (items 1, 2, 9 and 16) and ground stabilizing means (items 28A & 29A), operatively connected together to carry out a ground test, wherein the movable carriage assembly movably supports the ground penetrating member wherein the movable carriage assembly is movably supported by the frame support such that power from the actuating apparatus slidably and mechanically moves the carriage assembly up and down with the ground penetrating member, on a portion of the frame support, to cause the ground penetrating member to contact or penetrate the ground when the carriage assembly moves down and be slidably moved back up the portion of the frame support to repeat the sliding down movement again (paragraphs [0049]-[0070]). It further discloses the frame support (items 10 and 5) includes a base support frame (item 10D) comprising a planar frame horizontally oriented which supports a mast frame (item 1) which is vertically oriented, wherein, the carriage assembly (item 9) includes a carriage slidably mounted on the mast frame whereby in use the carriage drive mechanism (items 9 and 16) enables the carriage assembly to move up and down the mast frame (paragraph [0063]). It is considered that the features defined by these claims are present in most of the penetration testing apparatus.

Regarding claim 4, Thorne further discloses ground stabilizers comprise hydraulic rams (6A, 6B) that engage the ground and a seating ram (27) that engages the frame to adjust the mast (Figure 1).
Regarding claim 8, Thorne further discloses the carriage assembly (item 9) includes a carriage motor (item 12) which is operatively provided and located on the carriage assembly to cause the ground penetrating member to rotate (paragraph [0050]) and wherein, the carriage assembly includes a front plate member, a spacer member and rear plate member together forming a member having side channels (figures 1 & 4; paragraph [0049]) for sliding receipt in the side members of the mast support (item 1). 
Regarding claim 12, Thorne further discloses the carriage drive mechanism (items 1, 2, 9, 16) includes a mast ram apparatus (item 1) which is operatively connected to the hydraulic actuating apparatus (items 8 and 16), which includes at least one mast ram member slidably received within a ram receiving member which are vertically oriented to cause the carriage assembly to move vertically up and down the mast frame (paragraph [0049]). 
Regarding claim 15, Thorne further discloses the penetration testing apparatus having a vehicle mounting apparatus which is removably and adjustably attached to a vehicle, wherein the vehicle mounting apparatus includes at least one cantilevered elongate member extending rearwardly of base support member and including a plate member which is vertically oriented and connectable to the vehicle (figure 1, paragraphs [0031]-[0032], [0038]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US 2013/0062126) alone.
Regarding claims 13 and 14, Thorne further discloses a hydraulic control panel (10C) that comprises a series of levers (Figure 1).  Although Thorne is silent as to what each lever specifically operates, it would have been obvious to one of ordinary skill in the art to utilize the levers to performed the claimed functions as it is well within the abilities of a skilled artisan to set up the levers to perform their intended purpose of controlling the various elements of the machine.
Regarding claim 17, although Thorne is silent as to the mast having a brace, it would have been obvious to one of ordinary skill in the art designing the mast to include one based on a number of variables including mast size/material, motor capacity, hydraulic system capacity, machine weight, anticipated soil strength, etc.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US 2013/0062126) in view of Gallager (US 5363925).

Thorne fails to disclose a chain drive system.
Gallagher teaches a soil drilling and sampling machine comprising a flexible chain (30) drive member movably mounted on cog wheel members (32, 34) within the mast frame (Figures 1 & 2).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the hydraulic drive system of Thorne by substituting the chain drive system as described by Gallagher because they are both functionally equivalent means for producing a downward force, and it would have been within the abilities of a skilled artisan to choose a system based on a number of vairables including product availability, maintenance/upkeep costs, operational costs and space/availability/clearance on the trailer/truck and mast components. 

Claims 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US 2013/0062126) in view of Repski (US 4482021).
Regarding claims 5 and 9-11 Thorne further discloses the use of a hydraulic motor (Paragraph 18). 
Thorne fails to disclose the use of an electric motor, specific actuating apparatus and the subsequent details thereof.
Repski teaches a soil sampling machine comprising an electrical actuating apparatus (column 4, lines 21-32) and a power supply apparatus (item 18) includes at least one battery (column 4 lines 28-32) located inside a power supply housing and additional batteries can be stored on the vehicle to 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the penetration testing apparatus of Thorne by substituting the battery powered supply and motor as described by Repski to both conform with green energy protocols and reduce the carbon footprint of the device, and enable the machine to be quitter when operating such that it can perform in sound sensitive job sites.
Specifically regarding the electrical versus pneumatic actuation, the Examiner contends that not only are they functional equivalents that are capable of being properly chosen by the user but they are not a critical element of the invention, as the Applicant does not specify in the disclosure that one must be used over the other.  
Specifically regarding the on/off switch, E stop and associated components of the electric power supply system, the Examiner contends that these are common features in electric-based systems and having a battery power and on/off switch is well known in the art and a person skilled in the art would obviously include them in the system for safety and back-up stable power supply.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US 2013/0062126) in view of Zacny et al. (US 2010/0018296).
Regarding claims 18 and 19, Thorne fails to disclose the use of a load cell and data logging device to measure and record the downward force of the ground penetrating member.
Zacny teaches a soil penetration testing apparatus comprising a load cell and a data logger (computer) to measure and track the downward force of the ground penetrating member (claims 6, 19 and 20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678